By JUDGE WILLIAM R. SHELTON
Star Equipment seeks to correct a tax assessment on an air compressor owned by Star and rented to a customer for use on a job site in Chesterfield County from October 15, 1985, to April 22, 1986. During this time, the air compressor was removed from Chesterfield County on December 31, 1985, and returned on January 2, 1986. Therefore, the air compressor was not located within the jurisdiction of Chesterfield County on January 1, 1986, "tax day."
The issue raised by Star is whether the County of Chesterfield is the proper taxing jurisdiction. A literal reading of Virginia Code Section 58.1-3511 seems to indicate that the situs of personal property for taxation and assessment purposes is the physical location of the property on tax day. However, Hogan v. County of Norfolk, 198 Va. 733 (1957), stands for the proposition that situs means more than the physical location of the property on tax day. It is my opinion that the situs of the air compressor in question was inappropriately determined by the Commissioner of Revenue to be Chesterfield County. The equipment was leased by Star from a location outside the jurisdiction of Chesterfield County and used on location in Chesterfield County for an indefinite period of time. The equipment was not being used in such a way as to be considered property ordinarily kept in the County.
The courts finds that the assessment is incorrect.